Matter of McDougall (2015 NY Slip Op 01639)





Matter of McDougall


2015 NY Slip Op 01639


Decided on February 25, 2015


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
PETER B. SKELOS
SANDRA L. SGROI, JJ.


2013-09465

[*1]In the Matter of Natasha M. McDougall, admitted as Natasha Maria McDougall an attorney and counselor- at-law. Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, petitioner; Natasha M. McDougall, respondent. (Attorney Registration No. 4427449)

DISCIPLINARY PROCEEDING instituted by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on October 25, 2006, under the name Natasha Maria McDougall. By decision and order of this Court dated February 14, 2014, the Grievance Committee was authorized to institute and prosecute a disciplinary proceeding against the respondent, based upon the acts of professional misconduct set forth in a verified petition dated October 8, 2013, and the matter was referred to the Honorable Stella Schindler, as Special Referee, to hear and report.

Diana Maxfield Kearse, Brooklyn, N.Y. (Mark DeWan of counsel), for petitioner.
Michael S. Ross, New York, N.Y., for respondent.


PER CURIAM.


OPINION & ORDER
The Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts served the respondent with a verified petition, dated October 8, 2013, containing one charge of professional misconduct. Following a pretrial conference on April 3, 2014, and a hearing on May 16, 2014, the Special Referee submitted a report in which she sustained the charge. The Grievance Committee now moves to confirm the report of the Special Referee. The respondent joins in the Grievance Committee's motion, and requests the imposition of a private reprimand.
Charge one alleges that the respondent violated former Code of Professional Responsibility DR 1-101(a) (former 22 NYCRR 1200.2[a]) based upon her having made a materially false statement, or having deliberately failed to disclose a material fact, on her application for admission to the New York Bar, as follows:
On or about June 28, 2006, the respondent falsely answered "No" to Question 12 on her application for admission to the New York Bar, which reads:
Have you ever, either as an adult or juvenile, been cited, arrested, taken into custody, charged with, indicted, convicted or tried for, or pleaded guilty to, the commission of any felony or misdemeanor or [*2]the violation of any law, except minor parking violations, or been the subject of any juvenile delinquency or youthful offender proceeding?
At the time, the respondent knew that on August 20, 1993, she had been arrested in New York, New York, and charged with petit larceny and criminal possession of stolen property.
In view of the respondent's admissions and the evidence adduced, the Special Referee properly sustained the charge. The Grievance Committee's motion to confirm the Report of the Special Referee is granted.
In determining an appropriate measure of discipline to impose, this Court has considered the Special Referee's finding of genuine remorse, and the high regard in which the respondent is held by her peers, as well as her employer, the Honorable Jeanette Ruiz, Supervising Judge of the Family Court, Kings County, who testified on the respondent's behalf. The Court also has considered, inter alia, the affirmative steps that the respondent took to rectify her conduct, including, but not limited to, having the charges dismissed and the record sealed, and her otherwise unblemished disciplinary history. Nonetheless, the Court notes that "candor and the voluntary disclosure of negative information by an applicant are the cornerstones upon which is built the character and fitness investigation of an applicant for admission to the New York State bar" (Matter of Melendez, 101 AD3d 1229, 1231).
Under the totality of the circumstances, the respondent is publicly censured for her professional misconduct.
ENG, P.J., MASTRO, RIVERA, SKELOS and SGROI, JJ., concur.
ORDERED that the petitioner's motion to confirm the report of the Special Referee is granted; and it is further,
ORDERED that the respondent, Natasha M. McDougall, admitted as Natasha Maria McDougall, is publicly censured for her professional misconduct.
ENTER:
Aprilanne Agostino
Clerk of the Court